PHOTRONICS, INC. AND SUBSIDIARIESCondensed Consolidated Balance Sheets(in thousands)(Unaudited) January 31, November 1, 2010 2009 Assets Current assets: Cash and cash equivalents $ 84,401 $ 88,539 Accounts receivable 72,860 66,920 Inventories 15,806 14,826 Other current assets 11,407 9,712 Total current assets 184,474 179,997 Property, plant and equipment, net 354,401 347,889 Investment in joint venture 60,923 60,945 Intangibles, net 53,510 55,054 Other assets 19,149 19,771 $ 672,457 $ 663,656 Liabilities and Equity Current liabilities: Current portion of long-term borrowings $ 11,376 $ 10,301 Accounts payable and accrued liabilities 84,414 80,154 Total current liabilities 95,790 90,455 Long-term borrowings 107,548 112,137 Deferred income taxes and other liabilities 10,680 11,368 Equity 458,439 449,696 $ 672,457 $ 663,656
